Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 06-2071

                                   ESSEN,

                                Petitioner,

                                      v.

                        ALBERTO R. GONZALES,
              Attorney General for the United States,

                                Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                   Before

              Lynch, Lipez, and Howard, Circuit Judges.



     William A. Hahn and Hahn & Matkov on brief for petitioner.
     Michael J. Sullivan, United States Attorney and Michael Sady,
Assistant United States Attorney, on brief for respondent.



                               July 18, 2007
             Per Curiam. Petitioner, referred to in the record simply

by the name "Essen," seeks review of an order of the Board of

Immigration Appeals (BIA) affirming an order of removal against

him.   He claims that he was denied his right to due process of law

by   being   required   to   proceed   without   counsel,   and   that   the

Immigration Judge (IJ) erred by not finding that he had suffered

past persecution, which would have qualified him for withholding of

removal, see 8 U.S.C. § 1231(b)(3) (2007).          We deny the petition.

             Essen, an Indonesian citizen of Chinese descent, entered

the United States as a visitor in 2000.              In April 2003, the

Immigration     and     Naturalization    Service     commenced    removal

proceedings against him for overstaying his visa.             Essen first

appeared before an IJ on July 31, 2003, without counsel.            The IJ

continued the hearing to September 8, 2003, so Essen could have an

interpreter present.      The IJ also encouraged Essen to look for an

attorney to represent him in the proceedings and provided Essen

with a list of legal services agencies to assist him.

             When Essen returned on the appointed date, he again

appeared pro se, and the IJ asked him if he wanted more time to

look for a lawyer.      Essen said that he did.     The IJ continued the

hearing to November 10, 2003, but warned him that, whether he had

a lawyer by that time or not, he would be placed under oath and

asked to respond to the charges against him.          Essen acknowledged

that he understood this.       The IJ also instructed Essen to take a


                                   -2-
list of legal services agencies and to seek a lawyer right away.

           Essen returned as scheduled, again appearing without

counsel.   The IJ reminded him that she had continued the hearing so

that he could obtain counsel and that he had agreed to proceed with

or without a lawyer.   After asking Essen about each of the charges

against him, the IJ determined that he was subject to removal, but

also continued the case to permit Essen to apply for asylum or

withholding of removal based on fear of persecution.          The IJ also

recommended that Essen contact a legal services agency for help

with completing his application.

           At the next hearing, on March 30, 2004, Essen, again

appearing pro se, submitted the application, but not in English.

The IJ allowed him additional time to file a proper application and

gave him another copy of the list of legal services agencies as

well as a written advisory informing him of his right to counsel.

Essen submitted a translated version of the application at a later

hearing, when he appeared without counsel again.           The IJ accepted

the filing as only an application for withholding of removal

because Essen had failed to seek asylum within one year after his

arrival in the United States. See 8 U.S.C. § 1158(a)(2)(B) (2007).

Then,   continuing   the   hearing    to   December   7,    2004,   the   IJ

recommended that Essen take another copy of the list of legal

services agencies.

           Essen appeared as scheduled, again pro se, and presented


                                     -3-
testimony and exhibits in support of his withholding claim.               He

also produced a letter from an attorney he had apparently contacted

in connection with the removal proceedings.          In the letter, the

attorney expressed a willingness to discuss the case but explained

that he would be out of the country on December 7 and therefore

could not appear at the hearing.        The IJ treated the letter as a

request for more time to find an attorney, and denied it.

           The IJ then issued an oral decision denying Essen’s

requests both for asylum and withholding of removal. Though the IJ

found that Essen "may have been able to establish a reasonable fear

of persecution," she expressed doubt that "the fear would amount to

a well-founded fear" as required to qualify for asylum on that

basis, see, e.g., Sou v. Gonzales, 450 F.3d 1, 7 (1st Cir. 2006),

and ruled that, in any event, Essen had unjustifiably failed to

apply for asylum within the time required.      The IJ also ruled that

"[w]ith respect to withholding, it is quite evident that [Essen]

has not met his burden of showing it is more likely than not he

would suffer persecution" if returned to Indonesia.         The IJ did,

however,   grant   Essen   voluntary    departure.    See   8    U.S.C.    §

1229c(b)(1) (2007).

           Essen appealed this decision to the BIA.             His brief,

prepared by counsel, identified the issues on appeal as (1) whether

the IJ had denied him due process of law by requiring him to

proceed pro se at the December 7 hearing, (2) whether the IJ had


                                  -4-
wrongly held him to the one-year deadline for seeking asylum, and

(3) whether the IJ had erroneously denied his requests for asylum

and withholding of removal.   The body of the brief, however, was

dedicated exclusively to arguing the due process claim, save for

one sentence that "the IJ should have found Essen entitled to

either asylum or withholding of removal" based on his testimony and

official reports of conditions in Indonesia.   The BIA adopted and

affirmed the IJ's decision, agreeing with her conclusion that Essen

had failed to demonstrate his eligibility for either relief from

the one-year asylum deadline or for withholding of removal.    The

BIA also rejected Essen's due process argument on the grounds that

he had received "a just hearing" and "a fair opportunity to obtain

representation."   This petition followed.

          In support of his petition, Essen renews the due process

claim he made to the BIA, and also argues that the IJ erred by

neglecting to consider whether he had demonstrated past persecution

under the withholding of removal standard, as opposed to the asylum

standard, cf. Un v. Gonzales, 415 F.3d 205, 209 (1st Cir. 2005)

(ruling that IJ erred by denying withholding of removal claim

without making finding as to past persecution).   As the government

points out, however, Essen did not present this second argument to

the BIA, so he has waived it.    See, e.g., Molina De Massenet v.

Gonzales, 485 F.3d 661, 664 & n.2 (1st Cir. 2007).

          We review Essen's due process claim de novo.    Zheng v.


                                -5-
Gonzales, 464 F.3d 60, 62 (1st Cir. 2006); Kheireddine v. Gonzales,

427 F.3d 80, 83 (1st Cir. 2005).                 The Fifth Amendment entitles

aliens to due process of law in removal proceedings.                            E.g.,

Mekhoukh v. Ashcroft, 358 F.3d 118, 128 (1st Cir. 2004); Morales v.

INS, 208 F.3d 323, 327 n. 1 (1st Cir. 2000).                In those proceedings,

aliens    are    also   afforded         the   statutory    privilege    "of    being

represented, at no expense to the Government, by counsel of the

alien’s    choosing      who        is    authorized   to     practice     in    such

proceedings." 8 U.S.C. § 1229a(b)(4)(A) (2007).                   Aliens have no

constitutional      right      to    counsel     during     removal   proceedings,

however, as they are civil in nature and are designed solely to

determine the respondent's eligibility to remain in the United

States.    INS v. Lopez-Mendoza, 468 U.S. 1032, 1038 (1984).

            We have recognized that, under certain circumstances, the

abridgement of access to counsel in removal proceedings may amount

to a denial of due process.              See, e.g., Mekhoukh, 358 F.3d at 128-

29.   But we agree with the BIA that the IJ did not deprive Essen of

due process by ultimately requiring him to go forward pro se.

Starting    at    the   outset       of    the   removal    proceedings,    the   IJ

repeatedly informed Essen of his right to counsel and provided him

a list of legal services agencies.               Despite this information, and

a number of continuances--at least one of them for the express

purpose of providing him additional time to seek representation--

Essen never did obtain counsel.                  Indeed, even when Essen was


                                           -6-
eventually heard on his application, he did not claim to have

retained counsel, but simply produced a letter showing that a

lawyer he had contacted could not have attended the hearing on his

behalf.

            By that point, the IJ had told Essen of his right to

counsel on three occasions, once in writing; had encouraged him to

utilize the list of legal services agencies on five occasions; and

had granted approximately fourteen months' worth of continuances.

Essen had ample opportunity, then, to retain an attorney before his

claims    for   relief   were   heard   on    the     merits.     Under   these

circumstances, the ultimate adjudication of Essen's case without

counsel did not offend due process.          See Mekhoukh, 358 F.3d at 129

(finding no denial of due process where IJ required alien to

proceed pro se after having informed him of his right to counsel at

the outset of the removal proceedings, provided him with a list of

contacts, and continued proceedings for three months).

            We disagree with Essen that our decision in Herbert v.

Ashcroft,   325   F.3d   68   (1st   Cir.    2003),    supports   a   different

conclusion.     In that case we reversed an IJ's denial of a motion to

reopen removal proceedings following the entry of an order of

removal in the absence of either the petitioner or his attorney.

Id. at 71-72.       Before the IJ decided to proceed in absentia,

however, the petitioner's counsel had filed an emergency motion for

a continuance explaining that he had been unexpectedly called to


                                     -7-
appear before a federal magistrate judge in another matter at the

same time as the scheduled hearing before the IJ--a fact that

remained unknown to his client prior to the hearing.   Id.   Here, in

contrast, the lawyer who wrote to Essen before the December 7

hearing never sought a continuance (or, for that matter, did

anything to indicate his involvement in the case to the IJ), and

Essen himself appeared for the hearing, as he had on several

occasions beforehand, without any expectation that counsel would be

there.   Herbert, in which we did not even reach the petitioner's

due process claim, id. at 72 n.2, does not help Essen with his.

The petition for review is denied.

     So ordered.




                               -8-